                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM GARCIA, for himself and all                            CIVIL ACTION
others similarly situated,
                      Plaintiff,

               v.
                                                               NO. 18-4718
VERTICAL SCREEN, INC.,
              Defendant.

                                             ORDER

       AND NOW, this 22nd day of July, 2019, upon consideration of Plaintiff’s Motion for

Order Authorizing Notice to Similarly Situated Persons under 29 U.S.C. §216(b) (Document No.

17, filed February 25, 2019), treated as a motion for conditional certification and approval of

notice; Defendant’s Memorandum in Opposition to Plaintiff’s Motion for Condition Certification

and Notice under 29 U.S.C. §216(b) (Document No. 20, filed March 22, 2019); Reply

Memorandum in Support of Plaintiff’s Conditional Certification Motion (Document No. 21, filed

April 10, 2019); Notice of Additional Evidence Supporting Conditional Certification of

Plaintiff’s Shaved Overtime Claim (Document No. 23, filed June 3, 2019); Defendant’s

Response in Opposition to Plaintiff’s Motion for Conditional Certification of Plaintiff’s Shaved

Overtime Claim (Document No. 24, filed June 19, 2019); and Reply in Support of Conditional

Certification of Plaintiff’s Shaved Overtime Claim (Document No. 25, filed June 19, 2019), for

the reasons stated in the accompanying Memorandum dated July 22, 2019, IT IS ORDERED

that plaintiff’s motion, treated as a motion for conditional certification and approval of notice, is

GRANTED IN PART and DENIED IN PART as follows:

       1.      Plaintiff’s motion is GRANTED insofar as it seeks conditional certification of a

collective class, based on plaintiff’s claims of unpaid log-in time and shaved overtime hours, as
follows: “All persons who have worked as a full-time, hourly-paid Vertical Screen Researcher or

Team Leader during the past three years”;

       2.      Stephan Zouras LLP is appointed to serve as Class Counsel;

       3.      Within seven (7) days of the issuance of this Memorandum and Order, the parties,

through counsel, shall submit to the Court (Chambers, Room 12613) an agreed-upon Notice and

Consent Form to be sent to potential class members. The Notice shall comply in all respects

with the directives in the accompanying Memorandum dated July 22, 2019, and the Notice shall

provide, inter alia, for a sixty (60) day period during which the noticed individuals may opt in to

the collective action. To the extent that plaintiff’s proposed Notice differs from that approved in

the Memorandum, plaintiff’s motion is DENIED;

       4.      Within seven (7) days of the issuance of this Order, defendant shall produce to

plaintiff a computer-readable Excel file containing the full names, last-known mailing addresses,

and last-known e-mail addresses of all potential opt-in plaintiffs;

       5.      Promptly after receiving this information from defendant, class counsel shall

perform all necessary address searches and, thereafter, disseminate the Court-approved Notice

and Consent Form to the potential opt-in plaintiffs by First-Class U.S. Mail and e-mail and

perform all necessary re-delivery efforts;

       6.      Defendant shall post the Notice in its headquarters in Warminster, Pennsylvania,

in a conspicuous location where potential opt-in plaintiffs are likely to view it;

       7.      Class counsel may send one reminder mailing and up to two reminder e-mails to

each potential opt-in plaintiff during the opt-in period;

       8.      Defendant shall refrain from communicating with potential opt-in plaintiffs

concerning this lawsuit until after expiration of the sixty (60) day opt-in period, after which date



                                                  2
defendant shall refrain from communicating with all opt-in plaintiffs concerning this lawsuit for

the duration of the case;

       9.      At the conclusion of the notice period, the parties, through counsel, shall jointly

report to the Court regarding the number of opt-in class members.

       IT IS FURTHER ORDERED that a telephone conference for the purpose of scheduling

further proceedings will be conducted in due course.

                                                       BY THE COURT:

                                                       /s/ Hon. Jan E. DuBois

                                                         DuBOIS, JAN E., J.




                                                 3
